CHIEF JUSTICE GRAY,
specially concurring.
¶52 I specially concur in the Court’s opinion, notwithstanding my strong disagreement with it. I set forth the reasons for that disagreement at some length in my dissent to In re K.J.B., 2007 MT 216, ¶¶ 39-48, 339 Mont. 28, ¶¶ 39-48, 168 P.3d 629, ¶¶ 39-48. The Court’s determinations in In re K.J.B. are now the law of the State of Montana, however, and I am obliged-like all Montanans-to follow the law. I do so most reluctantly.
JUSTICE NELSON joins in the foregoing specially concurring Opinion.